By the Court.—Freedman, J.
The action was brought to recover damages for personal injuries sustained by the plaintiff in a collision between an ambulance driven by him and an ice wagon driven by a servant of the defendant. Upon the question of defendant’s negligence and plaintiff’s contributory negligence, "the case, upon all the facts and circumstances disclosed .at the trial, was one for the consideration of the jury, especially as under ch. 186 of the laws of 1879 the ambulance was entitled to the right of way as against the ice *338wagon, and the plaintiff, in a certain aspect of the case, had a right to assume that defendant’s driver would pay-proper heed to the ringing of the ambulance bell and plaintiff’s shouting. The questions of fact involved were fully and fairly submitted to the jury under a charge which placed the burden of proof upon the plaintiff and in all other respects carefully guarded all the rights of the defendant. Upon the whole case no error appears in the charge, or the refusals to charge, upon the question of damages, nor can it be held that the verdict is excessive.
The record disclosing no ground for reversal, the judgment and order should be affirmed with costs.
Sedgwick, Ch. J., and Ingraham, J., concurred.